Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-19, 25-36, 41, 47, 51, 64-66 are pending. 

Election/Restrictions

2.	Applicant's election without traverse of Group I, claims 1-19, 25-36, 41, 47, 51, 64-66 and AAX11_00205 in the reply filed on 4/13/2021 is acknowledged. 
	Claims 1-19, 25-36, 41, 47, 51, 64-66 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.

Specification


3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. See, for example, pages 21, 40, 60, 175, 242, 243, 271, 352, 353, 371, 388, 403, 406, 463, 555 and 653.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-19, 25-36, 41, 47, 51, 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



  	Claim 1 recites a gene name, Moraxella bovoculi AAX11_00205, without a sequence identifier. It is unclear what the sequence corresponding to Moraxella bovoculi AAX11_00205 is because and the gene name is arbitrary and the sequence information associated with the gene name may also change. The metes and bounds are unclear.
In claim 2: the recitation, “one or more vector encoding the CRISPR-Cas system of claim 1”, renders the claim indefinite. The CRISPR-Cas system of claim 1 also encompasses nucleotide sequence encoding the guide RNA or Cpf1. Therefore, it is unclear what the recitation refers to. The metes and bounds are not clear. 


6.	Claims 1-7, 9-19, 25-36, 41, 47, 51, 64-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
A review of the language of claims indicates that obtaining a genus of Cpf1 effector protein that is at least 90% identical to Moraxella bovoculi AAX11_00205 is essential to practice the invention.

However, the specification does not describe the structure of any other species in the claimed genus except for SEQ ID NO: 794/792. Neither the specification nor the prior art teaches the conserved structures that are essential for the effector activity of for variants of SEQ ID NO: 794/792. The only structures correlated with the activity are the sequences of SEQ ID NO: 794/792. Not a single species differing in sequence from SEQ ID NO: 794 and having effector activity is described in the specification. Although the specification shown some sequence alignment of several effector orthologs, no experimental data show the importance of those conserved domains.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for SEQ ID NO:794/792, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7, 9-19, 25-36, 41, 47, 51, 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Begemann et al. (US Patent Application Publication No. 2017/0233756) further in view of Dickey et al. (2015, Genbank Accession AKG12737).
	Instant claims are drawn to an engineered CRISPR-Cas system comprising 1) a guide RNA; 2)a Cpf1 effector protein; wherein the guide RNA forms a CRISPR complex with the Cpf1 effector having at least  90% identity to Moraxella bovoculi AAX11_00205; 
	Begemann et al. teach that  a method of modifying a nucleotide sequence at a target site in the genome of a eukaryotic cell comprising: introducing into said eukaryotic cell (i) a DNA-targeting RNA, or a DNA polynucleotide encoding a DNA-targeting RNA, wherein the DNA-targeting RNA comprises: (a) a first segment 
portion that interacts with the DNA-targeting RNA; and (b) an activity portion that exhibits site-directed enzymatic activity, and wherein said genome of a eukaryotic 
cell is a nuclear, plastid, or mitochondrial genome (claim 1); Begemann et al teach that Cpf1-crRNA complexes can cleave target DNA preceded by a short protospacer-adjacent motif (PAM) that is often T-rich and that Cpf1 can introduce a staggered DNA double-strand break with a 4-5-nt 5’overhang (paragraph [0014]. Begemann et al teach that PAM sequence is TTN (paragraph [0090]). Begemann et al teach that nuclear localization signal is linked to Cfp1 protein (paragraph [0062]). Begemann et al teach that sequence encoding Cfp1 protein is optimized for expression in a plant cell (paragraph [0140]). Begemann et al teach that the nucleic acid encoding guide RNA and Cpf1 are on one vector (paragraph [0080]). Begemann et al teach the gold particle is used for bombardment (paragraph [0247]). Begemann et al teach that the vesicle comprises liposomes (paragraph [0101]) and that the viral vectors comprise adenovirus (paragraph [0063]). Begemann et al teach that Cpf1 is from Moraxella bovoculi 237 (Table 3). Begemann et al teach that Cpf1 have an inactive RuvC domain which do not cleave double-stranded DNA and that dCpf1 is fused to a transcriptional activation domain (paragraph [0018]).
	Begemann et al do not teach Cpf1 that is at least 90% identical to Cpf1 of Moraxella bovoculi AAX11_00205.


	It would have been obvious for skilled in the art to replace the Cpf1 from Moraxella bovoculi 237 of Begemann et al with the Cpf1 of Dickey et al. resulting in instant invention with reasonable expectation for success given they are orthologs from different strains of the same species.
	Although the combined teaching do not teach target locus is a DNA molecule in vitro, such limitation is merely considered as an obvious design choice.
Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/LI ZHENG/Primary Examiner, Art Unit 1662